                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RHONDA GLASCO                              : Civil No. 1:18-CV-0202
FODERNGHAM, as Administrator               :
for the Estate of Gary Glasco,             :
                                           :
                           Plaintiff,      :
                                           :
                   v.                      :
                                           :
JOHN WETZEL, et al.,                       :
                                           :
                           Defendant.      :  Judge Sylvia H. Rambo

                                        ORDER
         In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED as follows:

  I.       The Report and Recommendation of the magistrate judge (Doc.
           29) is adopted in part and denied in part.

  II.      The DOC Defendants’ motion to dismiss Count II of Plaintiff’s
           complaint (Doc. 17) is GRANTED.

  III.     Mahmud’s motion to dismiss (Doc. 25) is DENIED.


                                        s/Sylvia H. Rambo
                                        SYLVIA H. RAMBO
                                        United States District Judge


Dated: March 28, 2019
